Citation Nr: 0616916	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  03-35 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a total disability 
rating for compensation purposes based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active service from January 1983 to April 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to a TDIU. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  

In a statement received in May 2005, the veteran stated that 
if she were not eligible to receive Individual 
Unemployability benefits she believed that she was eligible 
for 100 percent disability for medical problems due to the 
service-connected hysterectomy.  This claim for an increased 
rating is referred to the agency of original jurisdiction for 
appropriate development.


REMAND

Additional development is needed with respect to the claim 
for a TDIU rating.  The veteran is currently service-
connected for endometriosis, status post, total abdominal 
hysterectomy and bilateral salpingo-oopherectomy, evaluated 
as 50 percent disabling; anesthesia to pinprick involving 
right bilateral femoral distribution of right lateral femoral 
cutaneous nerve, evaluated as 10 percent disabling; and 
recurrent major depression, moderate, evaluated as 10 percent 
disabling.  

The current severity of the veteran's service-connected 
disabilities is relevant to a determination of the TDIU 
claim.  In the case of a claim for TDIU, VA has a duty to 
obtain an examination which includes an opinion on what 
effect the service-connected disabilities have on the 
appellant's ability to work.  Friscia v. Brown, 7 Vet. App. 
294, 297 (1994).  The claims folder does not contain a 
current opinion in this regard.

The veteran's representative requests that an examination be 
provided to determine the current severity of the veteran's 
symptoms of service-connected depression secondary to the 
service-connected disability of endometriosis, status post 
total abdominal hysterectomy and bilateral salpingo-
oopherectomy.  Our review finds that the veteran is in 
receipt of disability benefits from the Social Security 
Administration (SSA) apparently for disabilities not service-
connected.  Records received from the SSA include medical 
treatment records which show that the veteran had suffered an 
on-the-job injury in March 1994, prior to her hysterectomy in 
March 1997.  A psychiatrist opined in February 1997 that the 
veteran could not work and that her depressive symptoms and 
anxiety were due to her work injury.  She received treatment 
for depression and chronic pain related to the on-the-job 
injury for several years which was to be needed for at least 
two more years after May 1997.  She continues to receive 
treatment for depression.  In February 2004 while at a 
therapy session for a nonservice related incident, the 
diagnoses included Major depressive, single episode v. mood 
disorder due to chronic pain.  Psychosocial problems were 
loss of reproductive activity before menopausal age and 
chronic pain.

The veteran testified in August 2004 that she went through 
vocational rehabilitation testing in June of 2000 performed 
by the State of Florida which determined that she was not 
employable.  Records on which this determination was based 
might be relevant to a determination of the veteran's ability 
to engage in substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization from the veteran, request 
the June 2000 determination regarding 
vocational rehabilitation of the veteran 
and records on which the determination was 
based from the State of Florida.

2.  Request VA outpatient treatment 
records from October 2004 for treatment of 
the veteran's service-connected 
disabilities.

3.  After obtaining any necessary 
authorization from the veteran, request 
treatment records from 1997 to the present 
from Dr. Harold Linde, 13701 Bruce H. 
Downs Blvd, Suite 103, Tampa, Florida 
33613-4647.

4.  Schedule the veteran for VA 
examinations to ascertain the impact of 
her service-connected disabilities on her 
employability.  The examiners are 
requested to provide a full description of 
functional impairment of the service-
connected disabilities on ordinary 
activity to include employment.  The 
examiner of the veteran's depression 
should discuss whether any symptoms of 
depression that are secondary to residuals 
of hysterectomy and bilateral salpingo-
oopherectomy, can be separated from 
symptoms of depression due to her job 
injury and chronic pain.  That examiner 
should discuss whether any portion of the 
current depression can be attributed to 
the loss of reproductive activity before 
menopausal age.  

An examiner should opine as to whether the 
veteran's service-connected disabilities, 
without consideration of her non-service 
connected disabilities, render her unable 
to secure or follow a substantially 
gainful occupation.  The examiner must 
evaluate and discuss the effect of all the 
veteran's service-connected disabilities, 
both singly and jointly, on the veteran's 
unemployability.  

Provide the claims folder and a copy of 
this remand to the examiners for review 
and the report should so indicate whether 
the claims folder was available.

5.  Then, after ensuring any other 
necessary development has been completed; 
readjudicate the claim for a TDIU rating.  
If the decision remains adverse to the 
veteran, issue the veteran and her 
representative a supplemental statement of 
the case and allow the appropriate 
opportunity for response.  Thereafter, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

